This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-39639

ALFREDO D. TRILLO, JR.,

      Plaintiff-Appellant,

v.

RIO RANCHO POLICE
DEPARTMENT,

      Defendant-Appellee.

APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
James A. Noel, District Judge

Freedman Boyd Hollander Goldberg Urias & Ward, P.A.
Frank T. Davis, Jr.
Jesse H. Jacobus, III
Albuquerque, NM

for Appellant

Montgomery & Andrews, PA
Randy S. Bartell
Santa Fe, NM

for Appellee

                             MEMORANDUM OPINION

ATTREP, Judge.

{1}    Summary affirmance was proposed for the reasons stated in the notice of
proposed summary disposition. No memorandum opposing summary affirmance has
been filed, and the time for doing so has expired. AFFIRMED.

{2}   IT IS SO ORDERED.
JENNIFER L. ATTREP, Judge

WE CONCUR:

KRISTINA BOGARDUS, Judge

JANE B. YOHALEM, Judge